Case: 21-50595      Document: 00516391476         Page: 1    Date Filed: 07/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         July 12, 2022
                                  No. 21-50595
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Charles Edward Johnson,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 6:07-CR-97-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Charles Edward Johnson, federal prisoner # 83808-180, appeals the
   denial of his § 3582(c)(1)(A)(i) motion for compassionate release. We review
   the denial for an abuse of discretion. See United States v. Chambliss, 948 F.3d
   691, 693 (5th Cir. 2020).


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50595      Document: 00516391476           Page: 2   Date Filed: 07/12/2022




                                     No. 21-50595


          Contrary to Johnson’s assertions, the district court did not reference
   U.S.S.G. § 1B1.13 in its denial order, much less did it impermissibly treat
   § 1B1.13 as binding. See United States v. Shkambi, 993 F.3d 388, 392-93 (5th
   Cir. 2021). Even if the district court erred by failing to consider Johnson’s
   arguments     that   extraordinary   and    compelling     reasons   warranted
   § 3582(c)(1)(A)(i) relief, any such error is harmless since the court
   permissibly denied relief based upon its consideration of the 18 U.S.C.
   § 3553(a) factors. See Ward v. United States, 11 F.4th 354, 360-62 (5th Cir.
   2021); Chambliss, 948 F.3d at 693-94; Fed. R. Crim. P. 52(a).
          Johnson may not now challenge the original sentencing court’s alleged
   failure to discuss the § 3553(a) factors. See United States v. Hernandez, 645
   F.3d 709, 712 (5th Cir. 2011). Contrary to Johnson’s assertion, the district
   court did not rely on his bare arrest record in assessing the § 3553(a) factors.
   Regardless, even if the court considered prior arrests, Johnson does not
   substantively argue that these facts lacked adequate evidentiary bases such
   that the arrests should not have been considered. See United States v. Harris,
   702 F.3d 226, 230-31 (5th Cir. 2012). Finally, Johnson’s mere disagreement
   with the district court’s balancing of the § 3553(a) factors does not warrant
   reversal. See Chambliss, 948 F.3d at 694.
          The motion to supplement the record is DENIED, and the order of
   the district court is AFFIRMED.




                                          2